Citation Nr: 0511768	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  95-27 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability (other than aortic stenosis).

2.  Entitlement to an increased rating for prostatitis, 
currently evaluated as 40 percent disabling.
 
3.  Entitlement to an increased rating for a 
psychophysiological cardiovascular reaction with aortic 
stenosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a March 1995 rating decision rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  During the course of the appeal, the 
veteran relocated to the Philippines.  Accordingly, the 
Manila RO has assumed the role of the agency of original 
jurisdiction.

This case was previously remanded by the Board to the agency 
of original jurisdiction in March 1998 and August 2003 for 
additional evidentiary development.  After completing the 
requested development, the case has been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran's hypertensive cardiovascular disease with 
left ventricular hypertrophy is etiologically related to his 
service-connected psychophysiological cardiovascular 
reaction.  

2.  The veteran's service-connected prostatitis is manifested 
by urinary incontinence, which requires the use of absorbent 
materials at least 5 times per day.  


CONCLUSIONS OF LAW

1.  Hypertensive cardiovascular disease with left ventricular 
hypertrophy is proximately due to or the result of service-
connected disability.  38 C.F.R. 3.310 (2004).

2.  The criteria for a rating of 60 percent for the veteran's 
prostatitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7527 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.  
However, the Court also stated that the failure to provide to 
provide such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA and the implementing regulations by 
letters dated in March 2002 and March 2004, prior to the 
October 2004 supplemental statement of the case.  In these 
letters, the RO specifically informed the veteran to submit 
any pertinent evidence in his possession.  The veteran was 
also informed of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claims has been obtained and the veteran has been 
afforded several VA examinations.  Neither the veteran nor 
his representative has identified any additional evidence 
that could be obtained to substantiate his claims.  

Moreover, as explained below, the Board has found the 
evidence currently of record to be sufficient to substantiate 
the veteran's claims.  Accordingly, the Board is of the 
opinion that any deficiencies in the development and 
consideration of these claims by the RO is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Evidentiary Background

The report of the veteran's service induction examination is 
silent for any complaint or diagnosis of a heart condition.  
In September 1966, he complained of chest pain of 3 months' 
duration.  A cardiac murmur was also noted during service.  
Subsequent records show a diagnosis of aortic stenosis.  

By rating action in August 1967, the Cleveland RO awarded 
service connection for aortic stenosis.  

By rating action in March 1968, the Cleveland RO awarded 
service connection for chronic prostatitis as the evidence 
showed treatment for this condition during service.  
Additionally, the RO awarded service connection for the 
veteran's psychophysiological cardiovascular reaction 
manifested by complaints of lightheadedness, dizziness, and 
chest pain.  The RO noted that recent VA examination had 
found no organic heart disease.  Rather, the veteran's 
symptoms were psychophysiological in nature.  Disability 
evaluations of 10 percent were assigned for these 
disabilities.

Subsequent VA medical records dated in the 1970s and 1980s 
show that the veteran received treatment for his service-
connected prostate and psychiatric disabilities.  The veteran 
was diagnosed with a cardiac murmur during VA pulmonary 
examination in December 1972.  During VA examination in 
January 1981 and September 1982, he was diagnosed with sinus 
bradycardia and arteriosclerotic heart disease.  

A June 1993 VA consultation report indicates that the veteran 
had a long history of prostatitis with a recent episode of 
urethral discharge, dysuria, and perianal pain.  He had noted 
multiple episodes in the recent past that usually resolved 
with medication.  

On an activities of daily living questionnaire completed by 
the veteran in January 1994, he reported that he lived with 
his family.  His wife cooked his meals, did his laundry, 
shopping, and housecleaning.  He did not do yard work or pay 
his own bills.  He reported that his personal hygiene had 
fallen off due to illness.  He did not work due to the 
severity of his disabilities.  He reported that his prostate 
condition had deteriorated to the point that he was urinating 
blood.  

The veteran was afforded a VA heart examination in January 
1995.  He complained of pain in the left mammary area that 
was constant and would last most of the day.  He also 
complained of sharp pain which lasted for a few seconds and 
occurred several times a day.  This pain was unrelated to 
exertion.  The veteran was not dyspneic.  There was no 
orthopnea, edema of the legs, or engorgement of the neck 
veins.  A grade III to IV systolic murmur was heard over the 
entire precardium.  A diagnosis of hypertensive 
cardiovascular disease was rendered.

The veteran was afforded a VA genitourinary examination in 
January 1995.  His prostate was noted to be firm to hard and 
was nontender.  Urinalysis was negative.  An impression of 
normal genitourinary evaluation was rendered; however, it was 
noted that the veteran's prostate was "slightly 
suspicious."  

In September 1995, the veteran sought treatment for chest 
pain at the Emergency Room of a VA Medical Center (VAMC).  In 
addition to chest pain, he complained of faintness, fatigue, 
and weakness.  It was noted that he had received treatment in 
the Emergency Room in March or April 1995 with similar 
complaints.  The chest pain had been present for three days.  
It was intermittent and not related to exertion.  There was 
no shortness of breath or diaphoresis.  The pain lasted 
between 15 and 30 minutes.  There were no nausea, no 
vomiting, no abdominal pain, and no heartburn.  The pain was 
located on the left side and described as a sharp with no 
radiation.  The pain was associated with some palpitations 
rated as an 8 out of 10.  The pain was alleviated with one 
tablet of nitroglycerin.  His heart was noted to have a 
regular rate and rhythm with normal heart sounds.  There was 
a systolic ejection murmur.  EKG revealed sinus bradycardia.  
Chest X-ray revealed no infiltrates and no pleural effusion.  
The veteran was admitted and did well overnight with no chest 
pain.  The veteran was noted to have very mild aortic 
stenosis.  There were no significant EKG changes and his 
cardiac enzymes were normal.  No future evaluations were 
necessary and the veteran was discharged and advised to take 
nitroglycerin as needed.  

In September 1995, the veteran testified at a hearing before 
an RO hearing officer.  He stated that he had been taking 
medication for high blood pressure since 1990.  During 
service, he experienced chest pains, fainting, dizziness and 
a heart murmur.  He associated a present heart disability to 
these inservice symptoms.  He was also taking medication for 
his prostate condition.  He reported frequent daily urination 
and that he had to run to the bathroom several times a day 
because of his prostate condition.  He had to get up five or 
six times a night to go to the bathroom.  During the day, he 
had to go to the bathroom almost hourly.  He wore a Depend 
undergarment.  He reported a recent trip to a VA emergency 
room where he was treated for chest pain and an irregular 
heart beat.  The veteran last worked in 1991 as a quality 
control inspector and left this job due to his service-
connected disabilities.  He stated that he would fall down on 
the job due to dizziness that he associated with his service-
connected disabilities.  He reported that he got along with 
coworkers; however, he was presently housebound.  He did not 
belong to any fraternal or social organizations.  He did not 
go out to movies or restaurants.  He had no hobbies.  He 
reported that he was dismissed from a temporary job due to 
his nervous condition.  

The veteran's wife testified that his physical condition had 
worsened since she met him in 1986.  At times, he would 
faint.  He also had dizziness and heart problems.  According 
to his wife, the veteran would not drive because he would get 
lost.  He could not do anything around the house.  

Subsequent treatment records show continued treatment for 
prostatitis and a psychiatric disorder.  He continued to 
complain of forgetfulness and memory problems.  He also 
complained of urethral burning.  An October 1995 VA 
echocardiogram revealed a normal resting study with no stress 
induced ischemia at a low workload.  A subsequent treatment 
record, noting the prior echocardiogram, questioned the 
diagnosis of aortic stenosis.  

In November 1996, the veteran complained of nocturia, urinary 
frequency and dysuria.  He denied discharge or gross 
hematuria.  He also had dribbling.  

Private ultrasound reports dated in November 1996 and January 
1997 show that the veteran had prostate enlargement with 
calcifications and a cystic nodule.  

The veteran was afforded a VA genitourinary examination in 
July 1999.  He reported lethargy and weakness without 
anorexia.  He denied weight loss or gain.  There were some 
left-sided weakness and some dizziness.  He had some urinary 
frequency as well as dysuria and nocturia five to six times 
per night.  He also had orchialgia.  He had a history of 
incontinence and was limited to wearing a diaper.  He had not 
had any surgery on any part of his urinary tract aside from a 
cystoscopy.  He had had recurrent urinary tract infections in 
the past, but had never had any bladder stones or renal 
colic.  There was no history of nephritis.  He was 
hospitalized once in the military for urinary tract disease.  
He was taking medication for his prostatitis.  He reported 
that his condition limited his activities and usual 
occupation.  There was no evidence of endocrine, neurologic, 
infectious, vascular, or psychological disease affecting his 
sexual function.  On examination, his prostate was 30g in 
size and tender to palpation.  There were no nodules noted on 
examination.  Likewise, there was no evidence of testicular 
atrophy and his sensations and reflexes as well as peripheral 
pulses were good.  His hematocrit was 40.3 and his urinalysis 
was negative.  Renal panel was within normal limits and his 
liver function tests were within normal limits.  A diagnosis 
of chronic prostatitis was rendered.

The veteran also underwent a VA cardiovascular examination in 
July 1999.  His symptoms included a very atypical chest pain, 
not really associated with exercise.  He reported symptoms 
such as shortness of breath, orthopnea, paroxysmal nocturnal 
dyspnea, diaphoresis, palpitations, and pains that did not 
radiate into typical areas such as the jaw or arm.  His pain 
was alleviated with swallowing one nitroglycerin.  He also 
reported a history of irregular heartbeat, dizziness, and 
fainting as far back as 1996.  The examiner noted that the 
veteran had a soft, early peaked, crescendo murmur at the 
aortic site which radiated to the right neck with an adequate 
and normal carotid upstroke.  He had a "trivial mitral 
regurgitation murmur."  His extremities were unremarkable 
for any cardiovascular conditions.  It was noted that 
echocardiogram performed in January 1999 was basically 
normal.  The examiner noted that the echocardiogram basically 
showed aortic sclerosis that was a thickening of the aortic 
valve seen in a large population of patients.  Myocardial 
perfusion testing revealed no change in the pattern between 
stress and rest to suggest ischemia or scarring.  He had a 
normal left ventricular ejection fraction of 56 percent.  
Mild left ventricular dilation was noted.  The examiner 
concluded by noting that the veteran had aortic sclerosis 
that was not associated with any clinical symptoms.  Based on 
the veteran's physical examination and echocardiogram 
readings, it was opined that the veteran did not have aortic 
stenosis.  He had a benign murmur secondary to the thickening 
of the aortic leaflets.  He had no evidence of any 
significant atherosclerotic heart disease based on a normal 
Persantine sestamibi with an absolute absence of scar or 
ischemia with a normal left ventricular ejection fraction.  

The veteran complained of chest pain during VA treatment in 
February 2001.  He got the pain about once a month.  This 
pain was relieved by nitroglycerin.  He also complained of 
painful erections.  Examination revealed a painful erection 
and a tender prostate.  EKG revealed a normal sinus rhythm.  
The veteran was injected with phenylephrine which relieved 
his erection.  

The veteran reported symptoms of prostatism with urgency and 
occasional incontinency during treatment in October 2001.  

In February 2003, he stated that he was not at his best.  He 
reported dizziness, heart problems, heart murmur, feelings of 
disorientation, forgetfulness, and inability to think.  He 
reported that he had been diagnosed with Alzheimer's disease 
in 1998.  He also had some urinary incontinence.

The veteran was afforded a VA heart examination in April 
2004.  He reported chest discomfort, described as tightness, 
from 1967 to the present.  He also had frequent dizziness, 
usually when standing up.  He was assisted by his wife when 
going to the bathroom due to his dizziness.  His heart had a 
regular rhythm.  A systolic ejection murmur was noted.  
Hypertensive cardiovascular disease, left ventricular 
hypertrophy, and aortic sclerosis with no significant 
gradient across the aortic valve were diagnoses.  The veteran 
was not in cardiac failure.  It was opined, based on a recent 
echocardiogram, that the veteran's current symptoms could not 
be attributed to aortic stenosis.  His chest discomfort was 
more related to his blood pressure fluctuations.  It was 
further opined that the veteran's hypertension "could have 
developed secondary to his psychiatric disability" if he was 
exposed to repetitive stress or if he had an accentuated and 
exaggerated response to stress.  A July 2004 addendum to the 
examination report indicates that the claims folder had been 
reviewed.  The examiner opined that it was less likely than 
not that the veteran's current symptomatology could be 
attributed to aortic stenosis.  However, it was opined that 
it was as likely as not that the veteran's hypertension 
developed secondary to his psychiatric disability.  

The report of an April 2004 VA genitourinary examination 
indicates that the veteran voided 5 to 6 times in the daytime 
and 6 to 7 times at night.  He had decreases in his urine 
stream with hesitancy.  He used diapers at least 5 times a 
day even at night.  He had a urinary tract infection at least 
once every two months.  He had a negative history of renal 
colic or bladder stones and acute nephritis.  He had no 
hospitalizations for urinary tract disease over the past 
year.  He was on a low salt diet.  It was opined that the 
veteran's prostate condition limited his capacity to work due 
to incontinence and frequent urinary tract infections.  A 
July 2004 addendum to the examination report indicates that 
the claims folder had been reviewed and no change in the 
examination findings was warranted.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Service connection may also be granted on a secondary basis 
for disability that is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  

After examining the veteran and reviewing his claims folder, 
a VA physician opined in the July 2004 addendum to the April 
2004 heart examination report that the veteran's hypertension 
was as likely than not secondary to his psychiatric 
disability.  There is no conflicting medical opinion of 
record.  In light of this opinion, the Board finds that 
service connection is warranted for the veteran's 
hypertensive cardiovascular disease with left ventricular 
hypertrophy.  The evidence does not show that he currently 
has arteriosclerotic heart disease or any other heart 
disorder, other than the aortic stenosis for which service 
connection is currently in effect.  

Increased Rating for Prostatitis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

Prostatitis is rated under 38 C.F.R. § 4.115b, Diagnostic 
Code 7527, which provides that prostate gland injuries, 
infections, hypertrophy and postoperative residuals are rated 
under the criteria for voiding dysfunction or urinary tract 
infection, whichever is predominant.  

Voiding dysfunction is rated on the basis of urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  
Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence which requires 
the wearing of absorbent materials which must be changed 2 to 
4 times per day warrants a 40 percent rating.  A 60 percent 
rating requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day.

Urinary frequency with a daytime voiding interval less than 
one hour or awakening to void five or more times per night 
warrants a 40 percent disability rating.  A rating in excess 
of 40 percent based upon urinary frequency is not provided 
for under 38 C.F.R. § 4.115a.  

A 30 percent rating is warranted for obstructed voiding 
manifested by urinary retention requiring intermittent or 
continuous catheterization.  A rating in excess of 30 percent 
based upon obstructed voiding is not provided for under 
38 C.F.R. § 4.115a.

Urinary tract infection manifested by recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management warrants a 30 percent 
disability evaluation.  A rating in excess of 30 percent 
based upon urinary tract infection is not provided for under 
38 C.F.R. § 4.115a.  

The Board finds that the medical records consistently show 
that the veteran's service-connected prostatitis is 
manifested by urinary incontinence.  As detailed above, the 
pertinent medical records note such findings on various 
occasions.  Moreover, the April 2004 VA genitourinary 
examination report, which was prepared following a review of 
the claims folder, indicates that the veteran's urinary 
incontinence resulted in the use of diapers at least 5 times 
a day with voiding 5 to 6 times during the day and 6 to 7 
times at night.  

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that based on the April 2004 VA examination, 
the severity of the service-connected prostatitis more nearly 
approximates the criteria for a rating of 60 percent under 
Diagnostic Code 7527.  This is the maximum schedular 
evaluation possible for voiding dysfunction.

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  Extra-schedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case with regard to the 
veteran's prostatitis.  Accordingly, referral of this case 
for extra-schedular consideration is not warranted.


ORDER

Service connection for hypertensive cardiovascular disease 
with left ventricular hypertrophy is granted.  

Entitlement to a 60 percent rating for prostatitis is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.


REMAND

Service connection has been established for a 
psychophysiological cardiovascular reaction with aortic 
stenosis.  The veteran's VA outpatient treatment records show 
that the veteran has been diagnosed with dementia and 
Alzheimer's disease.

While the veteran was afforded recent psychiatric and 
psychological testing in April 2004, the Board finds that the 
reports of these examinations are inadequate for rating 
purposes.  In this regard, the Board notes that the 
psychiatric examination report notes that the veteran has 
serious psychiatric symptoms including poor concentration, 
poverty of thought content, poor memory, intermittent 
illogical responses, insomnia, and poor impulse control.  
However, the examination report does not indicate which 
symptoms are attributed to the veteran's service-connected 
psychophysiological cardiovascular reaction and which 
symptoms are due to his nonservice-connected dementia.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C., for 
the following actions:

1.  The veteran should be afforded a 
psychiatric examination to determine the 
extent of his service-connected 
psychophysiological cardiovascular 
reaction. All indicated tests or studies 
should be performed and the examining 
physician must review the claims folders.

To the extent possible, the 
manifestations of any non service-
connected psychiatric disability, to 
include personality disorders, dementia, 
and Alzheimer's disease should be 
distinguished from those of the service-
connected psychophysiological 
cardiovascular disorder.  If the 
manifestations cannot be distinguished, 
the examiner must so state.  The 
psychiatric examination report should 
address the following:

a. With respect to each currently 
present acquired psychiatric 
disorder other than the veteran's 
service-connected 
psychophysiological cardiovascular 
reaction, the examiner should 
provide an opinion as to the 
following:

Does the diagnosis represent 
progression of the prior diagnosis 
of psychophysiological 
cardiovascular reaction?

Does the diagnosis represent a 
correction of an error in a prior 
diagnosis or a change in 
nomenclature?

Does the diagnosis represent a new 
and separate condition?

b. If the examiner concludes that 
any currently present disorder 
represents a new disorder, he should 
provide an opinion as to whether it 
is at least as likely as not that 
such disorder was caused or 
chronically worsened by the service- 
connected psychiatric disability.

c. The examiner should identify all 
manifestations of the service-
connected disability, to include any 
cardiovascular manifestations such 
as chest pain.

d. The examiner should provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.

e. The examiner should also provide 
a global assessment of functioning 
score based upon the service-
connected psychiatric disability.  
An explanation of the score's 
significance should be provided.

The rationale for all opinions expressed 
must be provided.

2.  Thereafter, the RO should review the 
claims folder and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

3.  The RO should also undertake any 
other development it determines to be 
warranted.

4.  Then, the RO should readjudicate the 
issue remaining on appeal based on a de 
novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


